O’Connor, J., concurs in part and dissents in part, with the following memorandum:
In this action by the Attorney-General, defendant is accused of using seniority as a criterion for a promotional position in such a way as to discriminate unlawfully against women on the basis of gender. The People allege that the coveted civil service title of dispatcher is both an entry-level position for management and a promotional position for bus operators with at least a year’s experience. Women were excluded entirely from the bus operator title until 1971 and until 1976 a height requirement excluded more than half the adult female population but only about 4% of the adult male population. The first women operators were hired in 1978, years after the prior competitive promotional examination for dispatcher had been conducted. There were no women among the defendant’s 500 dispatchers at the time of the commencement of this action. Plaintiff alleged that provisional appointments were being made on the basis of seniority and that permanent appointments were to be made on the basis of a competitive examination (50%), performance (35%) and seniority (15%). Plaintiff concluded that defendant’s “use of seniority as a bus operator as a criteria [sic] for provisional and permanent appointment” to the dispatcher title violated the Executive Law and the New York constitutional guarantee of equal protection of the laws. Plaintiff sought injunctive relief designed to create an eligible list for permanent appointments that would not discriminate against women and also sought compensatory relief for the alleged discriminatory practice. A preliminary injunction issued against further use of seniority in making provisional appointments, and a trial was ordered to determine whether seniority could lawfully be used, alone or in combination with other factors, for purposes of making permanent appointments. Since a competitive examination has been administered and no further provisional appointments are being made, the appeal from the grant of a preliminary injunction is now moot. But the direction for a trial contained in the original order, as superseded and continued by the subsequent order’s denial of a motion to dismiss the complaint and of a cross motion for partial summary judgment, was proper. In my opinion there are issues of fact here warranting a trial. As discussed in the opinion of Special Term (Kartell, J.), the Court of Appeals in Matter of Sontag v Bronstein (33 NY2d 197, 200-201) ruled that the employer bears the burden of showing that hiring criteria bear a rational relation to, and act as valid predictors of, job performance when they adversely affect equal employment opportunity, even if no discriminatory intent is alleged and the criteria are facially neutral. Noting that seniority would weigh only 15% in the making of permanent appointments, but also noting that the least senior provisional appointee had 18 years’ experience, Special Term held that there was a question of fact whether the 15% weighting for seniority would be unlawful under the circumstances. I agree. The issue here is not the lawful or unlawful character of defendant’s past employment practices respecting women, but the lawfulness of its criteria in making the eligible list for permanent appointments to this promotional title that is also the entry-level title for management. It is alleged that one of the announced criteria — seniority — is sufficiently weighted in the selection process so as to exclude women disproportionately to their merit and fitness for the position. Obviously seniority serves a valid dual purpose here. It serves — to a degree — as a demonstration of fitness; it also serves as an incentive to the recruitment and retention of qualified civil servants. Yet the State’s policy of remedying discriminatory employment practices is “fundamental” (Matter of Board of Higher Educ. v Carter, 14 NY2d 128,144) and its constitutional mandate (NY Const, art I, § 11) is of no less dignity than the constitutional mandate for basing the civil service system upon “merit and fitness” (NY Const, art V, § 6). *770It would be absurd to argue that seniority’s incentive value alone should blunt the constitutional mandate to interdict discrimination. To do so would be to deem the incentive value to be some sort of property right, like deferred compensation, vested in male bus operators hired before the defendant recognized that its moral wrong in discriminating against women was a legal wrong as well. But there is no such vested right, and for the defendant to gratuitously honor the expectations of its senior male bus operators at this point in time would be nothing less than a perversion of its present legal duty to provide equal opportunity of promotion to this entry-level management position without regard for gender. Defendant’s handicapping of its women bus operators may not serve any legitimate incentive scheme; the promotion sought here apparently cannot be passively inherited as some perquisite of longevity, but must be competitively pursued as an entirely new employmeht opportunity — one with duties significantly different from operating buses. In other words, the complaint here raises the issue whether,' given the runners’ varying training and talents, there is any reason why the starting blocks should not be evened up before the gun sounds despite the head start expected by some runners who were in the race before the rules were changed to admit the distaff side into the competition (cf. Matter of Board of Educ. v New York State Div. of Human Rights, 56 NY2d 257). I believe the legal propriety of defendant’s weighting seniority as 15% of the ranking decision for the list of eligibles must await trial to ascertain the precise role it plays in predicting job performance and the degree to which its role as an incentive for recruiting and retaining bus operators and dispatchers deprives women of their right to equal employment opportunity. Accordingly, I vote to affirm the denial of the motion to dismiss the complaint and the cross motion for partial summary judgment.